FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SILVESTRE HERNANDEZ-                             No. 13-71892
MARTINEZ,
                                                 Agency No. A200-948-156
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Silvestre Hernandez-Martinez, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s (“DHS”) August 8, 2012, order

reinstating his 2011 order of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo constitutional claims, but our review is otherwise “limited to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
confirming the agency’s compliance with the reinstatement regulations.” Garcia

de Rincon v. DHS, 539 F.3d 1133, 1136-37 (9th Cir. 2008). We deny the petition

for review.

      The DHS did not err in issuing Hernandez-Martinez’ reinstatement order,

where the record shows that he was an alien, he was subject to a prior order of

removal in 2011, and he illegally reentered subsequent to that order. See id. at

1137 (our jurisdiction is limited to reviewing “three discrete inquiries an

immigration officer must make in order to reinstate a removal order: (1) whether

the petitioner is an alien; (2) whether the petitioner was subject to a prior removal

order, and (3) whether the petitioner re-entered illegally”); 8 U.S.C. § 1231(a)(5)

(if the DHS “finds that an alien has reentered the United States illegally after

having been removed or having departed voluntarily, under an order of removal,

the prior order of removal is reinstated from its original date”).

      To the extent that Hernandez-Martinez raises a procedural due process

challenge regarding an unchecked box on his Form I-871, he has not established

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a

due process challenge, an alien must show error and prejudice).

      Hernandez-Martinez’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.


                                           2                                       13-71892